Sed per totam curiam,.

It is a matter in general within the dip. cretion of the district court, to order or refuse motions of this sort; and unless this discretion is abused, qr exercised contrary to the rules and principles of law, or the well settled practice of the courts, this court will not regulate or control this discretion. But independently of this reason, this court is fully satisfied that the de. cisión was legally correct, and that to have granted the motion would have been contrary to the authority of adjudged cases. 4 Bur. 1928. Cro. Jac. 229. Cro. Eliz. 69. 11 Vin. Abr. 280. 3 Salk. 105.